06/01/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0661


                                      DA 21-0661
                                   _________________




ROBERT N. HURD AND CAROL L. HURD,
                                                                   ORDER
             Claimants and Appellants.



                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Russ McElyea, Chief Water Court Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 1 2022